Order entered January 7, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01048-CR

                            GEORGE EVANS TAYLOR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-63208-N

                                             ORDER
       The Court ORDERS court reporter Sandra Hughes to file, within TEN DAYS of the date

of this order, a supplemental record containing State’s Exhibit nos. 2 through 77 and Defendant’s

Exhibit no. 1. Ms. Hughes must include State’s Exhibit no. 35, a DVD, with the exhibits.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sandra

Hughes, official court reporter, 195th Judicial District Court, and to counsel for all parties.


                                                        /s/    LANA MYERS
                                                               JUSTICE